DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,4,5,7,8,13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573A, see Machine Translation for citations) further in view of Holmdahl (US 10879518 B1).
Regarding Claim 1, Guo discloses an electrode sheet having a first end and a second end opposite each other (first pole piece-1 having ends D1 and B1 opposite each other, shown in Fig. 8), the electrode sheet comprising:
A current collector (11-first current collector,), comprising a side edge (see annotated Fig. 2 & annotated Fig. 5 for side edge defined by the examiner; Fig. 8 has analogous layout but with a plurality of electrode tabs), the current collector comprising a first surface and a second surface opposite each other (12 is active material layers coated on surface of respective current collectors, act as first and second surfaces, [0046], see annotated Fig. 2 & annotated Fig. 5 for first and second surface defined by examiner), the first surface comprising a first coated zone and a first uncoated zone, and the second surface comprising a second coated zone (see annotated Fig. 2 & annotated Fig. 5 for coated and uncoated zone defined by examiner);
An active material disposed on the first coated zone and second coated zone ([0046]) and a plurality of tabs each tab being coupled to the current collector and extending out of the side edge (Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Wherein the first coated zone is flush with the second coated zone at the first end, the first coated zone is misaligned with the second coated zone at the second end (first D1 shown in Fig. 8 has aligned first and second coated zones for respective pole pieces, second end B1 shown in Fig. 8 has misaligned first and second coated zones for their respective pole pieces), and the sum of the length of the first coated zone and length of the first uncoated zone is equal to the length of the second coated zone (see annotated Fig. 2 & annotated Fig. 5).
Guo is silent to each end of the current collector has a blank foil segment with no active material disposed on both sides.
Holmdahl discloses a current collector that has a blank foil segment with no active material disposed on both sides (col. 8, lines 65- col. 9 line 5, Fig. 5A, Fig. 5B). Holmdahl teaches that this structure allows for the conductive tabs to be formed integrally to the anode and cathode collectors simplifying the manufacturing process (Col. 3, Row 25-34).
Therefore it would be obvious to one of ordinary skill in the art to modify the current collector structure of Guo with the teachings of Holmdahl to have each end of the current collector have a blank foil segment with no active material disposed on both sides.
Regarding Claim 2, Guo in view of Holmdahl discloses the limitations as set forth above. 
Guo is silent to an electrode tab provided on the first uncoated zone.
Holmdahl discloses a positive and negative current collector structure with a coated portion and an uncoated portion (Fig. 5A-anode current collector, Fig. 5B-cathode current collector, 502/504-current collector, 506/516- portion of collector coated with active material) Holmdahl further discloses a plurality of tabs that extend out of the side of the electrode that is not coated (Fig. 5A, Fig. 5B, 514/516- electrode tabs protruding from non-coated portions of current collectors). Holmdahl teaches that this tab structure allows for the conductive tabs to be formed integrally to the anode and cathode collectors simplifying the manufacturing process (Col. 3, Row 25-34).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Guo, to have an electrode tab provided on the first uncoated zone. This structure would yield to the expected result of simplifying the manufacturing process. 
Regarding Claim 4, Guo in view of Holmdahl discloses a cell (wound cell, [0012] as shown in Fig. 1 and Fig. 14) comprising a separator (isolation membrane-5 acts as separator, [0009]), a cathode sheet, and an anode sheet (one of the first pole piece-1 and second pole piece-3, and the other of the first pole piece-1 and second pole piece-3, with either pole piece 1 or pole piece 3 being the anode and the other is the cathode, as Guo teaches that the pole pieces can have interchangeable polarities [0079-0080]), the cathode electrode sheet and the anode electrode sheet each being an electrode sheet having a first end and a second end opposite each other  (one of first pole piece-1 and second pole piece-3, where pole piece-1 having ends D1 and B1 opposite each other, and the pole piece-3 having ends B2 and D2 opposite each other, [0009, [0004], [0053], [0057], shown in Fig. 1, Fig. 2, Fig. 5, and Fig. 14), the electrode sheet comprising:
A current collector (11-first current collector, 31-second current collector, [0046]), comprising a side edge (see annotated Fig. 2 & annotated Fig. 5 for side edge defined by the examiner), the current collector comprising a first surface and a second surface opposite each other (12/32 are active material layers coated on surface of respective current collectors, act as first and second surfaces, [0046], see annotated Fig. 2 & annotated Fig. 5 for first and second surface defined by examiner), the first surface comprising a first coated zone and a first uncoated zone, and the second surface comprising a second coated zone (see annotated Fig. 2 & annotated Fig. 5 for coated and uncoated zone defined by examiner);
An active material disposed on the first coated zone and second coated zone ([0046]); 
Wherein the first coated zone is flush with the second coated zone at the first end, the first coated zone is misaligned with the second coated zone at the second end (first ends B2 and D1 shown in Fig. 1 or Fig. 7 to have aligned first and second coated zones for respective pole pieces, second ends D2 and B1 are shown in Fig. 2 and Fig. 5 to have misaligned first and second coated zones for their respective pole pieces), and the sum of the length of the first coated zone and length of the first uncoated zone is equal to the length of the second coated zone (see annotated Fig. 2 & annotated Fig. 5).
In one embodiment, Guo discloses a plurality of tabs each tab being coupled to the current collector and extending out of the side edge for one of the pole piece sheets (Fig. 2 & Fig. 3 tab-4, Fig. 5 & Fig. 6 tab-2, shows tab protruding out of side edge of current collector, Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Guo is silent to both electrode sheets having a plurality of tabs. However, Guo teaches that the pole piece structure with multiple tabs reduces DC resistance, which in turn allowing for a more uniform current density distribution of the battery cell ([0054]).
Therefore it would be obvious for one of ordinary skill in the art to modify both electrode sheet structures of Guo with the teachings of Guo have two electrode sheets, an anode and a cathode, with a plurality of tabs coupled to the current collector that protrude out of the side edge. This modified structure would yield the expected result of improved current density distribution.
Guo is silent to each end of the current collector has a blank foil segment with no active material disposed on both sides.
Holmdahl discloses a current collector that has a blank foil segment with no active material disposed on both sides (col. 8, lines 65- col. 9 line 5, Fig. 5A, Fig. 5B). Holmdahl teaches that this structure allows for the conductive tabs to be formed integrally to the anode and cathode collectors simplifying the manufacturing process (Col. 3, Row 25-34).
Therefore it would be obvious to one of ordinary skill in the art to modify the current collector structure of Guo with the teachings of Holmdahl to have each end of the current collector have a blank foil segment with no active material disposed on both sides.
Regarding Claim 5, Guo in view of Holmdahl discloses the limitations as set forth above. Guo discloses a plurality of tabs each tab being coupled to the current collector and extending out of the side edge for one of the pole piece sheets (Fig. 2 & Fig. 3 tab-4, Fig. 5 & Fig. 6 tab-2, shows tab protruding out of side edge of current collector, Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Guo is silent to an electrode tab being provided on the first uncoated zone of either the cathode electrode sheet or anode electrode sheet. 
Holmdahl discloses a positive and negative current collector structure with a coated portion and an uncoated portion (Fig. 5A-anode current collector, Fig. 5B-cathode current collector, 502/504-current collector, 506/516- portion of collector coated with active material). Holmdahl further discloses a plurality of tabs that extend out of the side of the electrode that is not coated (Fig. 5A, Fig. 5B, 514/516- electrode tabs protruding from non-coated portions of current collectors). Holmdahl teaches that this tab structure allows for the conductive tabs to be formed integrally to the anode and cathode collectors simplifying the manufacturing process (Col. 3, Row 25-34).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Guo, to have an electrode tab provided on the first uncoated zone for the cathode electrode sheet and for the anode electrode sheet. This structure would yield to the expected result of simplifying the manufacturing process. 
Regarding Claim 7, Guo in view of Holmdahl discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet (cathode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2).
Regarding Claim 8, Guo in view of Holmdahl discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a head end of the anode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5).
In regards to the definition of tail and head end for claims 7 & 8, in light of the specification and using the broadest reasonable interpretation of the claims, the examiner is defining the tail end to be the end of the electrode sheet that is towards the outside of the cell and the head end to be the end of the electrode sheet that is near the center of the cell. The examiner also notes that the definition of tail and head end are not connected with the definition of first and second end, and therefore the tail end and head end limitation does not limit the first end and second end being interchangeable. 
Regarding Claim 13, Guo in view of Holmdahl discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a tail end of the anode electrode sheet (anode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2) and wherein the first coated zone is misaligned with the second coated zone at a head end of the cathode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5). It is the examiner’s position that this limitation is meet because Guo teaches that the electrode pole pieces can be interchangeably positive or negative electrode pole pieces ([0079-0080]). Therefore, the anode pole piece can be redefined to be the second pole piece (3) and the cathode can be redefined to be the first pole piece (1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573, see Machine Translation for citations) (referenced in Applicant's IDS filed on September 14, 2020) in view of Holmdahl (US 10879518 B1) further in view of Zeng (CN206250284A, see Machine Translation for citations; referenced in and provided with Applicant’s IDS filed on September 14, 2020).
Regarding Claim 12, Guo in view of Holmdal discloses the limitations as set forth above.
Guo is silent to the anode electrode sheet comprising a plurality of anode electrodes, and silent to the side edge of the tabs protrude beyond the side edge being provided with an insulating member.
Zeng discloses an anode pole piece that is comprised of a plurality of tabs that protrude out of a side of the current collector and the side edge where the tabs are protruding from is lined with an insulating layer (Fig. 3, tabs-12, insulating layer-30, current collector-11, [0046]). Zeng teaches that this structure allows for the prevention of burrs contacting the anode electrode and therefore reducing short circuits.
Therefore, it would be obvious for one of ordinary skill in the art to modify the anode tab structure of Guo with the teachings of Zeng to have an anode electrode sheet that comprises a plurality of anode electrode tabs and the side edge, where the anode electrode tabs protrude beyond the side edge, and the side edge is provided with an insulating member. This structure would yield the expected result of reducing short circuits.
Claim 14, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573, see Machine Translation for citations) (referenced in Applicant's IDS filed on September 14, 2020) in view of Holmdahl (US 10879518 B1) further in view of Chang (EP3273510). 
Regarding Claim 14, Guo discloses a cell (wound cell, [0012]) and comprising a separator (isolation membrane-5 acts as separator, [0009]). 
Guo further discloses a cathode sheet, and an anode sheet (one of the first pole piece-1 and second pole piece-3, and the other of the first pole piece-1 and second pole piece-3, with either pole piece 1 or pole piece 3 being the anode and the other is the cathode, as Guo teaches that the pole pieces can have interchangeable polarities [0079-0080]), the cathode electrode sheet and the anode electrode sheet each being an electrode sheet having a first end and a second end opposite each other  (one of first pole piece-1 and second pole piece-3, where pole piece-1 having ends D1 and B1 opposite each other, and the pole piece-3 having ends B2 and D2 opposite each other, [0009, [0004], [0053], [0057], shown in Fig. 1, Fig. 2, Fig. 5, and Fig. 14), the electrode sheet comprising:
A current collector (11-first current collector, 31-second current collector, [0046]), comprising a side edge (see annotated Fig. 2 & annotated Fig. 5 for side edge defined by the examiner), the current collector comprising a first surface and a second surface opposite each other (12/32 are active material layers coated on surface of respective current collectors, act as first and second surfaces, [0046], see annotated Fig. 2 & annotated Fig. 5 for first and second surface defined by examiner), the first surface comprising a first coated zone and a first uncoated zone, and the second surface comprising a second coated zone (see annotated Fig. 2 & annotated Fig. 5 for coated and uncoated zone defined by examiner);
An active material disposed on the first coated zone and second coated zone ([0046]); 
Wherein the first coated zone is flush with the second coated zone at the first end, the first coated zone is misaligned with the second coated zone at the second end (first ends B2 and D1 shown in Fig. 1 or Fig. 7 to have aligned first and second coated zones for respective pole pieces, second ends D2 and B1 are shown in Fig. 2 and Fig. 5 to have misaligned first and second coated zones for their respective pole pieces), and the sum of the length of the first coated zone and length of the first uncoated zone is equal to the length of the second coated zone (see annotated Fig. 2 & annotated Fig. 5).
In one embodiment, Guo discloses a plurality of tabs each tab being coupled to the current collector and extending out of the side edge for one of the pole piece sheets (Fig. 2 & Fig. 3 tab-4, Fig. 5 & Fig. 6 tab-2, shows tab protruding out of side edge of current collector, Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Guo is silent to both electrode sheets having a plurality of tabs. However, Guo teaches that the pole piece structure with multiple tabs reduces DC resistance, which in turn allowing for a more uniform current density distribution of the battery cell ([0054]).
Therefore it would be obvious for one of ordinary skill in the art to modify both electrode sheet structures of Guo with the teachings of Guo have two electrode sheets, an anode and a cathode, with a plurality of tabs coupled to the current collector that protrude out of the side edge. This modified structure would yield the expected result of improved current density distribution.
Guo is silent to the use of a packaging case and the use of an electrolyte.
Chang discloses a winding electrode assembly ([0033]) that is enclosed in a packaging case ([0027]). Change further discloses that the electrode assembly contains an electrolyte ([0029]). 
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Guo with the teachings of Chang to have a battery with a packaging case and an electrolyte.  
Guo is silent to each end of the current collector has a blank foil segment with no active material disposed on both sides.
Holmdahl discloses a current collector that has a blank foil segment with no active material disposed on both sides (col. 8, lines 65- col. 9 line 5, Fig. 5A, Fig. 5B). Holmdahl teaches that this structure allows for the conductive tabs to be formed integrally to the anode and cathode collectors simplifying the manufacturing process (Col. 3, Row 25-34).
Therefore it would be obvious to one of ordinary skill in the art to modify the current collector structure of Guo with the teachings of Holmdahl to have each end of the current collector have a blank foil segment with no active material disposed on both sides.
Regarding Claim 15, Guo in view of Holmdahl further in view of Chang discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet (cathode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2).
Regarding Claim 16, Guo in view of Holmdahl further in view of Chang discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a head end of the anode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573, see Machine Translation for citations) (referenced in Applicant's IDS filed on September 14, 2020) in view of Holmdahl (US 10879518 B1) further in view of Chang (EP3273510) further in view of Zeng (CN206250284A). 
Regarding Claim 20, Guo in view of Holmdahl further in view of Chang discloses the limitations as set forth above.
Guo is silent to the anode electrode sheet comprising a plurality of anode electrodes, and silent to the side edge the tabs protrude beyond being provided with an insulating member.
Guo is silent to the anode electrode sheet comprising a plurality of anode electrodes, and silent to the side edge the tabs protrude beyond being provided with an insulating member.
Zeng discloses an anode pole piece that is comprised of a plurality of tabs that protrude out of a side of the current collector and the side edge where the tabs are protruding from is lined with an insulating layer (Fig. 3, tabs-12, insulating layer-30, current collector-11, [0046]). Zeng teaches that this structure allows for the prevention of burrs contacting the anode electrode and therefore reducing short circuits.
Therefore it would be obvious for one of ordinary skill in the art to modify the anode tab structure of Guo with the teachings of Zeng to have an anode electrode sheet that comprises a plurality of anode electrode tabs and the side edge, where the anode electrode tabs protrude beyond the side edge, and the side edge is provided with an insulating member. This structure would yield the expected result of reducing short circuits.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 18th 2022, with respect to the rejection(s) of claim(s) 1 and 14, and their dependencies under 102 for claim 1 and 103 for claim 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo (CN205828573, see Machine Translation for citations) (referenced in Applicant's IDS filed on September 14, 2020) in view of Holmdahl (US 10879518 B1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsuji (US10411243) discloses a wound type battery with uncoated portions on both ends of a current collector sheet.
Moon (US20170179461) discloses a secondary battery where the current collector sheet can have one end of the current collector or both ends of the current collector have an uncoated portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728